Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,981,335, claims 1-10 of U.S. Patent No. 11,052,332, claims 1-5 of U.S. Patent No. 11,020,690, and claims 1-13 of U.S. Patent No. 11,058,977, respectfully. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of the copending applications commonly recite a housing defining a 3-axis cartesian coordinate system, including filter medium including a plurality of layers of solidified material, and the layers including undulating strips of solidified material extending in different angular directions. 
The instant claims are broader than the claims of ‘335, ‘332, ‘690 and ‘977 which respectively also recite the layers shaped to form trapezoidal pattern including two non-parallel legs, additional layers having different angles, or additional features of differing segment angles and definitions.
Claims 2,  6-16 AND 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “first angle ranges from 10 degrees to 80 degrees” is ambiguous as to whether the phrase sets an upper and lower boundary to the angle or if the angle is variable between the upper and lower degree values.
In claim 6, “defines a cylindrical interior aperture and a faceted exterior” is unclear as to relative to what other structure or point of reference that the segments are interior and exterior relative to.
In claim 7, insertion of “the” or “said” is needed between “than” and “first angle” at the end of the clause beginning “a second segment” to mitigate confusion as to whether such first angle is the same angle as introduced in the 1st claim clause.
In claim 10, “the quotient” and “the number…segments” each lacks antecedent basis as there is no previous recitation of the terminology in the claims.
In claim 13, “the infill settings” lacks antecedent basis and raises questions as to what facet or feature of the filter medium would correspond with each setting of the plural settings.
In claim 18, “the infill settings” lacks antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schwartz et al Patent Publication WO2016014549 (Schwartz).
For independent claim 7, Schwartz discloses: 
filter medium (comprised of media packs 30 and 40) defining a Cartesian coordinate system including an X-, Y- and Z-axis [0048], comprising: 
a 1st section or segment 30 including plural layers of solidified material, at least one of such layers including an undulating or pleated strip of the material extending in a 1st predetermined direction forming a 1st angle with the X-axis (figures 5, 6, 11a, 11b, [0023, 0028]); and 
a 2nd section or segment 40 including plural layers of solidified material, at least one of such layers including an undulating strip of the material extending in a different predetermined direction than the 1st predetermined direction forming a 2nd angle with the X-axis that is different than the 1st angle (figures 5, 6, 11a, 11b, [0023, 0028], see [0039-0042, 0057-0058 and 0063-0064] regarding different orientations and angles of the layers of the sections or segments) ; 
wherein the 1st plurality of layers are not weaved around the 2nd plurality of layers [0028, the filter media packs 30 and 40 are formed separately from each other].
Schwartz further discloses: 
the filter medium including an annular shape defining a circumferential direction and thus including a cylindrical interior and exterior for claims 8 and 11 [0047]; and 
the undulating strips of the 1st and 2nd layers including trapezoidal configurations for claim 12 [0024].
For claim 13, Schwartz is silent regarding method of manufacturing the filter or filter medium. However, such method of manufacture is deemed to not be of any patentable weight. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al Patent Publication WO2016014549 (Schwartz) in view of Spengler et al PGPUBS Document US 2016/0001209 (Spengler) and Wang et al PGPUBS Document US 2018/0221793 (Wang). Referenced paragraph number of the specification of the applied PGPUBS Documents are identified with “[ ]” symbols.
For independent claim 1, Schwartz discloses: a filter comprising: 
a housing 80, 22/24/26 defining a Cartesian coordinate system including an X-, Y- and Z-axis (figures 5, 6, 11A & 11B embodiments, [0049]) ; 
a filter medium (1st and 2nd filter media packs 30 and 40) including a plurality of sections or segments (at least two, see [0049]), each including layers of solidified material [0023, 0039-0042, see “layer thickness” and “layer spacing”], [0045 concerning filter media being of polymeric material]; 
wherein at least one of such sections or segments 30 or 40 includes layers having an undulating or pleated strip of the material extending in a 1st predetermined direction (flow paths that extend in a first direction 34), passing through a Z-axis, forming a 1st angle with an X-axis [0057 and 0058]; and 
the filter medium including an obround, oval or semi-cylindrical/semi-annular or other selected configuration including a longitudinal axis that is aligned with a Z-axis (vertical axis), [0057, 0058, 0063, 0064], and 
is split into a plurality of section or segments, including a 1st section or segment including at least one of the plurality of layers of solidified material defining such 1st angle 30 [0057, 0058, 0063, 0064, figures 5, 6, 11A and 11B]; and 
a 2nd section or segment including another of the plural layers of solidified material, including an undulating or pleated strip of the material extending in a different predetermined direction 44 than the 1st predetermined direction (having flow paths that extend in a different predetermined direction 44) forming a 2nd angle with the X-axis that is different than the 1st angle 40 [0037, 0039-0042, 0057, 0058, 0063, 0064]. 
Claims 1-6 differ by requiring the filter medium as including an annular configuration split into 1st and 2nd segments of filter medium, each including respective ones of the layers of undulating strips extending in different directions. 
In embodiments of Schwartz, Schwartz also teaches or suggests circular, oval, oblong or semi-cylindrical filter medium sections [0047] being divided into segments by reinforcing, joining and attaching members which extend into or through individual filtration sections, strengthen and support the individual filtration segments, and join the filtration sections together in figures 11A and 11B [0054, 0056, 0058]. Schwartz also teaches that different sections of filtration medium have undulating strips or pleats which may be oriented differently , thus extend differently, than each other [0037, 0039, 0057] .	Spengler teaches an individual filter or filter segment 120 having different, consecutive layers in series stacked on top of each other 190/200A,200B [figure 1, 0016], each having undulating strips of solidified filtering material, such as cellulose or glass, that extend in alternating, different directions (figure 1, [0016] . 
Wang teaches filter medium comprising plural layers of undulating strips of pleated material [0009-0012, 0027], in which the filter medium defines an annular configuration including a longitudinal axis and defining an annular configuration having a cylindrical interior around a core tube (figures 3a, 3b, [0049]). It is unclear whether the undulating strips of the pleated material in the respective layers of the Wang filter medium extend in the same or different directions.
It would have been obvious to one of ordinary skill in the filtration arts, to have modified the filter medium configuration or structure of individual sections of the Schwartz filtration device to have an annular configuration divided into segments, as taught by Wang and suggested also by the figure 11A, 11B embodiments of Schwartz [0054, 0056, 0058]. Such modification of Schwartz would have obviously  advantageously adapt the filtration device to facilitate employment and retrofitted installment in machinery having cylindrical, or annularly-shaped fluid handling or flow passages, such as piping. Such filtration configuration would have enabled separate installment of the segments of filtration medium sections, in cramped, environments having space limitations. Such splitting into segments of the annular filter medium sections would also have obviously advantageously reinforced the strength  and durability of the filtration medium, preventing damage from being subjected to fluid pressure. 
It would have also been obvious to the skilled artisan to have manufactured such individual sections of such filtration device to comprise individual segments having respective layers of undulating strips of material extending in alternating, different axial directions, as cumulatively taught by Wang and Spengler. It would have thus been obvious to have so manufactured the individual sections 30 and 40 of Schwartz, in order to effect a more tortuous, flow path of the fluid being filtered and passing through the filtration device sections, resulting in more thorough, complete, removal of contaminants from the fluid passing through the filtration device.
For claims 2-4, Schwartz discloses various, non-parallel, angles of orientation of the filter section layers [0037, 0039, 0040, 0044 “filter media angle” etc.] in order to optimize filtration performance of the filter element so as to be “high-performance. The particular angle of the filtration layers is deemed to be a results effective variable which is obvious to optimize by routine design choice and experimentation so as to enhance filtration performance (see 	MPEP 2144.05).
For claim 5, Schwartz discloses that the segments are separated by boundaries filtration medium layers are separated by boundaries such that they do not hook around the layers of another segment (see [0039 “layer spacing”).
For claim 6, see Wang teaching of a cylindrical interior aperture defining a core tube and faceted exterior [0049, figure 1].
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al Patent Publication WO2016014549 (Schwartz). Referenced paragraph number of the specification of the applied PGPUBS Documents are identified with “[ ]” symbols.
Claim 9 differs by specifying a particular first angle of 18 degrees and particular second angle of 54 degrees. Schwartz discloses various, non-parallel, angles of orientation of the filter section layers [0037, 0039, 0040, 0044 “filter media angle” etc.] in order to optimize filtration performance of the filter element so as to be “high-performance. The particular angle of the filtration layers is deemed to be a results effective variable which is obvious to optimize by routine design choice and experimentation so as to enhance filtration performance (see MPEP 2144.05).
Claim 10 differs by specifying a plurality of identically configured segments arranged circumferentially adjacent each other, each defining an undulating strip of solidified material extending along a predetermined direction that forms an angle with the X-axis that is evenly divisible by the quotient of 360 degrees divided by the number of identically configured segments. Schwartz further suggests such segmenting of the sections 40 and 30 by illustration of balanced ovoid, or semi-cylindrical filter sections having approximately evenly balanced portions facing the X- and Y-axis relative to a vertically extending Z-axis extending through the filter media sections (again see [0057, 0058, 0063, 0064] and figures 5, 6, 11A and 11B]). The particular number and configuration of segments and their angle are all deemed to be results effective variables which are obvious to optimize by routine design choice and experimentation so as to enhance filtration performance (see MPEP 2144.05). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al PGPUBS Document US 2017/0210332 in view of Brown PGPUBS Document US 2016/0107106 in view of Schwartz et al Patent Publication WO2016014549 (Schwartz). Referenced paragraph number of the specification of the applied PGPUBS Documents are identified with “[ ]” symbols. 
For each of claims 14-16, Jung discloses a method of creating computer-readable 3-dimensional model, based on 3-dimensional printing, representing a filter medium and suitable for use in manufacturing a filter medium 30 using a computer (see discussion of CAD computer 50, CAD model 53, and 3-dimensional screen printing method in [0025-0027 and 0070-0074].
The claims firstly differ by requiring the step of inputting data representing the filter medium to the computer. However, Brown teaches evaluating and analyzing customized data concerning material retention efficiency, filter pore sizes and materials for additive manufacturing utilized in 3-dimensional printing and development of a 3-D model for manufacturing of filters (see in particular [0008, 0009, 0026, and 0027 concerning data evaluating and analyzing and see [0057 and 0069] regarding creating a computer readable format created from the 3-dimensional model). Teaching of the concepts of “customizing”, the filter models being “engineered” and of “analysis of design” infers or implies such inputting of data to a computer.
Thus, it would have been obvious to one of ordinary skill in the art of 3-D manufacturing of filter mediums to have practiced the Jung process, by also inputting and analyzing data in the computer, as suggested by Brown, to enable more precise customizing of the filter medium to improve efficiency of filtration material retention, minimizing of pressure drop through the filter, and reducing of back pressure.
Claims 14-16 also differ by requiring the model to be suitable for use in manufacturing the filter medium described in claim 7. However, Brown teaches use of 3-D manufacturing and associated modeling of a filter medium (see in particular [0008, 0009, 0026, and 0027 concerning data evaluating and analyzing and see [0057 and 0069] regarding creating a computer readable format created from the 3-dimensional model); the filter medium having layers and employing additive manufacturing for manufacturing multiple layers of the filter medium [0032-0034]. 
The Brown filter manufactured by 3-D printing and modeling also concerns distinct inlet and outlet portions [0028] and zig-zag or corrugated surfaces (figure 2 and [0029]). 
The Schwartz filter medium similarly concerns multiple layers and undulating or zig-zag filtering surfaces, with Schwartz otherwise disclosing the filter medium of claim 7 (see the rejection of claim 7 under 35 U.S.C. 102 as anticipated by Schwartz above). 
Thus, it would have been obvious to one of ordinary skill in the filter manufacturing art to have utilized the Jung method for manufacturing the filter medium of claim 7, as taught by Brown and Schwartz, so as to more efficiently and accurately manufacture such filter, while providing more precise customizing of the filter medium to improve efficiency of filtration material retention, minimizing of pressure drop through the filter, and reducing of back pressure.
For claims 15 and 16, see the computer-readable 3-dimensional model and storage medium as being computer-readable (Brown at [0057 and 0069]) and Jung at [0025-0027].
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown PGPUBS Document US 2016/0107106 in view of Schwartz et al Patent Publication WO2016014549 (Schwartz). Referenced paragraph number of the specification of the applied PGPUBS Documents are identified with “[ ]” symbols. For claims 14-16, Brown discloses: evaluating and analyzing customized data concerning material retention efficiency, filter pore sizes and materials for additive manufacturing;
and such data utilized in 3-dimensional printing and development of a 3-D model for manufacturing of filters (see in particular [0008, 0009, 0026, and 0027 concerning data evaluating and analyzing and see [0057 and 0069] regarding creating a computer readable format created from the 3-dimensional model). Teaching of the concepts of “customizing”, the filter models being “engineered” and of “analysis of design” inherently requires inputting of data to a computer.
Claims 14-16 all differ by requiring the model to be suitable for use in manufacturing the filter medium described in claim 7. However, Brown teaches use of 3-D manufacturing and associated modeling of a filter medium (see in particular [0008, 0009, 0026, and 0027 concerning data evaluating and analyzing and see [0057 and 0069] regarding creating a computer readable format created from the 3-dimensional model); the filter medium having layers and employing additive manufacturing for manufacturing multiple layers of the filter medium [0032-0034]. 
The Brown filter manufactured by 3-D printing and modeling also concerns distinct inlet and outlet portions [0028] and zig-zag or corrugated surfaces (figure 2 and [0029]). 
The Schwartz filter medium similarly concerns multiple layers and undulating or zig-zag filtering surfaces, with Schwartz otherwise disclosing the filter medium of claim 7 (see the rejection of claim 7 under 35 U.S.C. 102 as anticipated by Schwartz above). 
Thus, it would have been obvious to one of ordinary skill in the filter manufacturing art to have utilized the Jung method for manufacturing the filter medium of claim 7, as taught by Brown and Schwartz, so as to more efficiently and accurately manufacture such filter, while providing more precise customizing of the filter medium to improve efficiency of filtration material retention, minimizing of pressure drop through the filter, and reducing of back pressure.
For claims 15 and 16, see the computer-readable 3-dimensional model and storage medium as being computer-readable (Brown at [0057 and 0069]) and Jung at [0025-0027].
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown PGPUBS Document US 2016/0107106 in view of Caimano Patent Document CN 201810539197 and accompanying Machine Translation of the Caimano Patent Document (Caimano) and Schwartz et al Patent Publication WO2016014549 (Schwartz). Referenced paragraph number of the specification of the applied PGPUBS Documents are identified with “[ ]” symbols. . For claim 17, Brown discloses: evaluating and analyzing customized data concerning material retention efficiency, filter pore sizes and materials for additive manufacturing;
and such data utilized in 3-dimensional printing and development of a 3-D model for manufacturing of filters (see in particular [0008, 0009, 0026, and 0027 concerning data evaluating and analyzing and see [0057 and 0069] regarding creating a computer readable format created from the 3-dimensional model). Teaching of the concepts of “customizing”, the filter models being “engineered” and of “analysis of design” inherently requires inputting of data to a computer.
Claims 17-20 differ by requiring the computer-readable model to include a plurality of segments, each segment being configured to be converted into plural slices each defining a cross-sectional layer of the filter medium, each segment including an undulating layer extending along a predetermined direction that is different than the predetermined direction of the undulating layer of the other segment, and
successively forming each layer of the filter medium by additive manufacturing.
Caimano as clarified in the Machine translation teaches 3-d manufacturing of a heat exchanger having complex surfaces, by employing such creation of a 3-dimensional model by such segments being converted into slices defining cross-sectional layers and then employing additive manufacturing in the creation of the model (pages 1-3 of the translation section concerning “Specific implementation steps”). 
Thus, it would have been obvious to have modified the Brown filtering manufacturing process by employing the particular 3-D modeling steps suggested by Caimano, in order to more accurately assemble the needed materials in precise shapes so as to result in more accurate engineering of the filter having precise shape and dimensions, and requiring fewer component parts.
Schwartz teaches a filter medium (1st and 2nd filter media packs 30 and 40) including a plurality of sections or segments (at least two, see [0049]), each including layers of solidified material [0023, 0039-0042, see “layer thickness” and “layer spacing”], [0045 concerning filter media being of polymeric material]; 
wherein at least one of such sections or segments 30 or 40 includes layers having an undulating or pleated strip of the material extending in a 1st predetermined direction (flow paths that extend in a first direction 34), passing through a Z-axis, forming a 1st angle with an X-axis [0057 and 0058]; and 
the filter medium including an obround, oval or semi-cylindrical/semi-annular or other selected configuration including a longitudinal axis that is aligned with a Z-axis (vertical axis), [0057, 0058, 0063, 0064], and 
is split into a plurality of section or segments, including a 1st section or segment including at least one of the plurality of layers of solidified material defining such 1st angle 30 [0057, 0058, 0063, 0064, figures 5, 6, 11A and 11B]; and 
a 2nd section or segment including another of the plural layers of solidified material, including an undulating or pleated strip of the material extending in a different predetermined direction 44 than the 1st predetermined direction (having flow paths that extend in a different predetermined direction 44) forming a 2nd angle with the X-axis that is different than the 1st angle 40 [0037, 0039-0042, 0057, 0058, 0063, 0064]. 
Thus, it would have been further obvious to the skilled artisan to have tailored the Brown manufacturing process so as to provide a filter medium having undulating layers extending in different directions, as instantly claimed, in view of Schwartz, in order to customize the filter medium to a machine component requiring complex flow and having limited space utilizing the filter medium.
For claims 18-20, infill settings of the 3-d printing software are suggested by the machine translation of Caimano in the discussion regarding laser scanning parameters, including scanning speed, power and roughness.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/28/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778